In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00234-CV


                             GARRY WHITE, APPELLANT

                                            V.

 OFFICER J. BEVAN, PATRICIA ARISTIMONO, M.D., BENSON ALFRED, OFFICER J.
     GARUE, JESSE HURLEY, L.V.N., DR. TWALISHA WILLIAMS, BEATRICE
          GUTIERREZ, AND OFFICER WANIDA HARRELL, APPELLEES

                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2013-506,098, Honorable William C. Sowder, Presiding

                                    October 3, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Garry White, an inmate proceeding pro se, perfected this appeal from

the trial court’s order dismissing his suit for want of prosecution. The clerk’s record was

filed on July 29, 2014, and the reporter’s record was filed on July 28, 2014. White’s

brief was, therefore, due on August 28, 2014. See TEX. R. APP. P. 38.6(a). White did

not file his brief by this date. Consequently, by letter dated September 4, 2014, the

Clerk of this Court notified White that his brief was past due and that failure to file his
brief with this Court on or before September 15, 2014, could result in dismissal of his

appeal pursuant to Rule 38.8(a) of the Texas Rules of Appellate Procedure. White has

neither filed his brief nor responded to this Court’s September 4, 2014 correspondence.


       Accordingly, we now dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring a response or other action in

a specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                 Mackey K. Hancock
                                                     Justice




                                             2